Citation Nr: 1026561	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a 
left eye disability, retina detachment status post scleral buckle 
surgery.

2.  Entitlement to an initial compensable rating for a right 
middle finger boutinnere deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from December 
1999 to December 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a May 2004 decision, the RO granted the Veteran's claims for 
service connection for left eye and right middle finger 
disabilities, assigning initial 10 and 0 percent ratings, 
respectively, retroactively effective from December 28, 2003, the 
day following the Veteran's discharge from the military when he 
returned to life as a civilian.  In another decision since issued 
in July 2004, the RO confirmed and continued these initial 
ratings.  But in an even more recent April 2006 decision, the RO 
increased the initial rating for the left eye disability from 10 
to 20 percent with the same retroactive effective date.  The 
Veteran has continued to appeal for an even higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
See also AB v. Brown, 6 Vet. App. 35, 38-39 (indicating he is 
presumed to be seeking the highest possible rating for his 
disability unless and until he expressly indicates otherwise).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.




REMAND

The Veteran failed to appear for his hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing) - which 
was scheduled for July 24, 2007.  But a contemporaneously dated 
July 25, 2007 statement from the Veteran's representative 
indicates the Veteran did not receive notice of that hearing due 
to his moving and having his mail forwarded.  The letter also 
indicates he contacted the RO and attempted to change his address 
of record, but was unable to do so.  
The Board therefore finds good cause to reschedule his Travel 
Board hearing.  
38 C.F.R. §§ 20.700(a), 20.704(d) (2009).

Accordingly, this case is REMANDED for the following action:

Re-schedule the Veteran for another Travel 
Board hearing at the earliest opportunity.  
Notify him and his representative of the 
date, time and location of this hearing.  Put 
a copy of this letter in his claims file.  If 
he changes his mind and elects not to have 
this hearing, or again fails to report for it 
on the date it is re-scheduled, then also 
document this in the claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

